DETAILED ACTION
The following Office action concerns Patent Application Number 16/338,172.  Claims 20, 22, 32, 34, 36, 38, 40, 42, 43, 50, 51, 79-91 and 95-124 are pending in the application.  Claims 20, 22, 32, 34, 36, 38, 40, 42, 43, 51, 79, 85-91, 95-122, 124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
The applicant’s amendment filed January 18, 2022 has been entered.
The previous rejection of claims 51, 70 and 85-89 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 51, 70 and 85-89 under 35 USC 103 over Kim et al is withdrawn in light of the applicant’s amendment.
The species restriction as to claims 50, 80-84 and 123 is withdrawn and the claims are rejoined for examination.
Election/Restrictions
Independent claim 51 has been amended such that it no longer includes Formula (II), which is the elected species.  Therefore, claim 51 is withdrawn from examination as being directed to a non-elected species.  Examination continues with independent claim 50, which is directed to a compound of Formula (II), and dependent claims 80-84 and 123. Claim 123 is directed to species of Formula (II).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 123 is rejected under 35 U.S.C. § 112(b) because the term “R2g” in formula (R1-1) is indefinite.  The claim defines “g” as being 0-5.  However, chemistry requires a substituent at each position on the aromatic ring.  The simplest case is R2 = hydrogen at each of the five available positions on the ring, so that g = 5.  It is unclear what is required when g is less than five, since each position must have a substituent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 50, 80-84 and 123 are rejected under 35 U.S.C. § 103 as being unpatentable over Joseph et al (US 9,502,656).  
1-L-G2 (col. 3, lines 23-33; col. 9, lines 12-14).  The group G1 includes the structure: 

    PNG
    media_image1.png
    89
    218
    media_image1.png
    Greyscale

(col. 10, lines 23-30), the group “L” is a direct bond represented by the dashed line (col. 9, lines 34-35 and 54-55), and the group G2 includes the structure:

    PNG
    media_image2.png
    137
    226
    media_image2.png
    Greyscale

(col. 22, lines 43-55), wherein the “L” bond to G1 is on the nitrogen, as shown by the general structure for G2:

    PNG
    media_image3.png
    142
    250
    media_image3.png
    Greyscale

(col. 9, lines 25-30).  In structure G1 above, “X” includes oxygen, R1 includes hydrogen, and R2 includes phenyl (col. 9, a and Arb are given by formula (R1-1) in claim 123. 
The above compound is a host material in a composition further including a phosphorescent emitter (col. 3, lines 26-30).  The composition is provided in a solution which includes a liquid medium (col. 2, lines 42-45; col. 6, lines 45-48).  A liquid medium is equivalent to a solvent.  The compound is provided in a formulation (col. 4, lines 30-31).  The compound is incorporated in an electronic device including an organic solar cell (col. 7, lines 49-51).
The above disclosure is not sufficiently specific to anticipate the above listed claims.  However, the examiner submits that the selection of the above structure G1 and G2 with the claimed substituents would have been obvious to a person of ordinary skill in the art since Joseph et al teaches a compound including each of the recited structures.
Response to Arguments
The previous grounds of rejection under 35 USC 103 over Kim et al are withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 27, 2022